                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

v.                                               CASE NO: 3:08-cr-195-HLA-PDB-2

JABARI HIRD                                      ORDER ON MOTION FOR
                                                 SENTENCE REDUCTION UNDER
                                                 18 U.S.C. § 3582(c)(1)(A)


                                       ORDER

       Upon motion of           the defendant          the Director of the Bureau of

Prisons for a reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after

considering the applicable factors provided in 18 U.S.C. § 3553(a) and the

applicable policy statements issued by the Sentencing Commission,

IT IS ORDERED that the motion is:

     DENIED after complete review of the motion on the merits.

           FACTORS CONSIDERED

       Defendant Jabari Hird is a 41-year-old inmate incarcerated at

Lewisburg USP, serving a 324-month term of imprisonment for conspiracy to

commit Hobbs Act robbery, armed bank robbery, and brandishing a firearm

during and in relation to a crime of violence. (Doc. 143, Amended Judgment). 1


1      The Court originally sentenced Defendant in 2009 to a term of 410 months in prison.
(Doc. 109, Judgment). In 2010, the Eleventh Circuit Court of Appeals vacated his sentence
because of a guidelines miscalculation and remanded for resentencing. United States v. Hird,
398 F. App’x 584 (11th Cir. 2010). The Court resentenced Defendant to a term of 324 months
According to the Bureau of Prisons (BOP), he is scheduled to be released from

prison on January 14, 2032. Defendant seeks compassionate release because

of the Covid-19 pandemic and the conditions at Ray Brook FCI, family

circumstances, and the alleged unfairness of his sentence. (Doc. 171, Motion

for Compassionate Release). The United States filed a response in opposition.

(Doc. 174, Response). Although he was not granted leave to do so, Defendant

filed a reply brief. (Doc. 178, Reply).

      A movant under § 3582(c)(1)(A) bears the burden of proving that a

sentence reduction is warranted. United States v. Heromin, No. 8:11-cr-550-T-

33SPF, 2019 WL 2411311, at *2 (M.D. Fla. Jun. 7, 2019); cf. United States v.

Hamilton, 715 F.3d 328, 337 (11th Cir. 2013) (a movant under § 3582(c)(2)

bears the burden of proving that a sentence reduction is appropriate). The

statute provides:

      [T]he court, upon motion of the Director of the Bureau of Prisons, or
      upon motion of the defendant after the defendant has fully exhausted
      all administrative rights to appeal a failure of the Bureau of Prisons to
      bring a motion on the defendant's behalf or the lapse of 30 days from the
      receipt of such a request by the warden of the defendant's facility,
      whichever is earlier, may reduce the term of imprisonment ... if it finds
      that extraordinary and compelling reasons warrant such a reduction …
      and that such a reduction is consistent with applicable policy statements
      issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i). “Because the statute speaks permissively and says



in prison in 2011, which the Eleventh Circuit affirmed. United States v. Hird, 451 F. App’x
830 (11th Cir. 2011).


                                            2
that the district court ‘may’ reduce a defendant’s sentence after certain

findings and considerations, the court’s decision is a discretionary one.” United

States v. Harris, 989 F.3d 908, 911 (11th Cir. 2021). As the Third Circuit Court

of Appeals has observed, the mere existence of Covid-19 cannot independently

justify compassionate release, “especially considering BOP’s statutory role,

and its extensive and professional efforts to curtail the virus’s spread.” United

States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

      Defendant has not demonstrated extraordinary and compelling reasons

for a sentence reduction under § 3582(c)(1)(A). See also U.S.S.G. § 1B1.13 &

cmt. 1. First, Defendant seeks compassionate release because of the Covid-19

pandemic, the conditions at his prison, and because he is overweight. At the

time he filed the Motion for Compassionate Release, Defendant was housed at

Ray Brook FCI. (See Doc. 171 at 3). He asserts that Ray Brook FCI failed to

provide such things as adequate hygiene, adequate ventilation, or adequate

social distancing, making the environment conducive to the spread of

coronavirus.   However, he is now housed at Lewisburg USP. Thus, to the

extent Defendant seeks a reduction in sentence based on the conditions at Ray

Brook FCI, that argument is now moot.

      Moreover, the Covid-related conditions at Defendant’s current facility,

Lewisburg USP, do not rise to the level of extraordinary and compelling

circumstances. All prisons are inherently difficult environments in which to


                                       3
control the spread of infectious diseases. As such, most BOP facilities have

experienced an outbreak of Covid-19 to some extent. The state of affairs at

Lewisburg USP is not exceptional compared to other prisons. According to the

BOP’s latest data, zero inmates and only one staff member are currently

positive for coronavirus; 243 inmates and 80 staff members have recovered;

and not one inmate or staff member has died of coronavirus. 2 Moreover, 207

staff members and 385 inmates at Lewisburg USP have been fully vaccinated

against Covid-19, representing about 51% of the facility’s 762 inmates. That

Lewisburg USP has seen inmates and staff infected with Covid-19 is not an

“extraordinary and compelling” reason for a sentence reduction. 18 U.S.C. §

3582(c)(1)(A). 3

       As for Defendant’s weight, the Centers for Disease Control (CDC) report

that being overweight (i.e., having a body mass index [BMI] of at least 25 but

less than 30) can increase the risk of severe illness from Covid-19. 4 However,

the evidence of an association between developing severe Covid-19 and being

overweight is not as strong as the evidence linking severe Covid-19 with


2      https://www.bop.gov/coronavirus/. Last accessed May 5, 2021.
3      The Court recognizes that there is a split of authority over whether district courts are
bound by the list of extraordinary and compelling reasons contained in U.S.S.G. § 1B1.13,
cmt. 1(A)-(D). See, e.g., United States v. Ruffin, 978 F.3d 1000, 1006–08 (6th Cir. 2020). The
Court’s decision does not depend on the resolution of that issue because it would reach the
same conclusion if it had discretion to identify extraordinary and compelling reasons.
4     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
medical-conditions.html.


                                              4
obesity (defined has having a BMI of 30 or greater). 5 Moreover, there is

nothing extraordinary about being overweight. According to the CDC, as of

2017-2018, 73.6% of all Americans over the age of 20 were either overweight

or obese. 6 Assuming federal prisoners experience these conditions at the same

rate as the general population, nearly three quarters of the federal prison

population would be eligible for compassionate release if being overweight

qualified as an “extraordinary and compelling” circumstance. Defendant does

not submit evidence of any other underlying health conditions in his Motion.

Given that he is only 41 years old, neither Defendant’s weight nor the Covid-

19 pandemic, alone or in combination, qualifies as an extraordinary and

compelling circumstance.

        Second, Defendant seeks compassionate release based on family

circumstances. He contends that his elderly mother and father are in failing

health and that they are increasingly unable to care for themselves. (Doc. 171

at 6–7). Defendant also claims he is the only person available to care for his

parents. Defendant attaches two letters from his father and alleged mother,

which the Court has considered. (Doc. 171-1 at ECF pp. 6–7, Def. Ex. E; Doc.

171-1 at ECF pp. 8–9, Def. Ex. F). According to Defendant’s father, James Hird,



5       https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-care/underlyingconditions.
html.
6       https://www.cdc.gov/nchs/fastats/obesity-overweight.htm.


                                             5
Defendant is the only person who can properly care for him and his wife

because Mr. Hird’s oldest son is in jail and because “[t]he rest of [his] children

are not really around.” (Doc. 171-1 at ECF p. 8).

      Preliminarily, there is a discrepancy between the letters attached to the

Motion and the family information contained in Defendant’s PSR. In one of the

letters, a woman named Laura Damoto claims to be Defendant’s mother. (Id.

at ECF pp. 6–7). But according to the 2009 PSR, Defendant’s mother is Annie

Pender of Orlando, Florida, then aged 49. (PSR at ¶ 80). While Mr. Hird indeed

appears to be Defendant’s father (see id.), Ms. Damoto does not appear to be

Defendant’s mother. Liberally construing her letter and Defendant’s Motion,

the Court assumes that what she and Defendant intended to say is that Ms.

Damoto is Defendant’s step-mother.

      That said, Defendant’s family circumstances do not rise to the level of

“extraordinary and compelling.” The relevant policy statement, U.S.S.G. §

1B1.13, does not contemplate the incapacitation of a parent or a parent’s

caregiver as an extraordinary and compelling reason for a sentence reduction.

U.S.S.G. § 1B1.13, cmt. 1(C). Rather, the “family circumstances” provision of

the policy statement encompasses only (i) the death or incapacitation of a

minor child’s caregiver or (ii) the incapacitation of the defendant’s spouse,

where the defendant is the only available caregiver. Id. The Court recognizes

that several circuit courts have held that § 1B1.13 is not an applicable policy


                                        6
statement for defendant-initiated motions under 18 U.S.C. § 3582(c)(1)(A), and

therefore it does not bind district courts. See, e.g., United States v. Aruda, 993

F.3d 797, 801 (9th Cir. 2021) (collecting cases). However, even if the policy

statement is not binding, the United States points out that there is a

“seemingly obvious reason” why having aging parents is not an extraordinary

and compelling circumstance: “Nearly everyone (at one point or another) has

elderly, sick, and/or infirm parents. If caring for elderly parents was included

in USSG § 1B1.13, a significant majority of federal inmates would be eligible

for release.” (Doc. 174 at 8).

      Moreover, the evidence is insufficient to show that Defendant is the only

person who could care for his parents. According to the PSR, Defendant has

four siblings, two of whom live in the same city as his parents. (PSR at ¶ 81).

Mr. Hird states that his other children “are not really around” (Doc. 171-1 at

ECF p. 8), but that is not enough to show that one or more of Defendant’s

siblings could not act as a caregiver. Mr. Hird also states that his oldest son

(James Hird, Jr.) is not available because he is in jail. (See id.); (see also PSR

at ¶ 81). But there is an obvious incongruity in arguing that because one

sibling’s incarceration makes him unavailable to act as a caregiver, the Court

should release another incarcerated sibling. Defendant’s alleged family

circumstances do not justify releasing a lawfully convicted violent felon more

than a decade early from his sentence.


                                         7
      Third, Defendant argues that the alleged “unfairness” of his sentence is

an extraordinary and compelling reason under § 3582(c)(1)(A). He argues that

his sentence is excessive because nobody was harmed or killed in the course of

his offenses, because there is a disparity between his sentence and that of his

codefendant, Rasheed Silvera (who was sentenced to 92 months in prison), and

because he was sentenced as a guidelines career offender based on what

Defendant describes as two petty drug offenses.

      The Court rejects this argument because there is nothing unfair about

Defendant’s 324-month prison sentence. Defendant’s sentence is well under

the applicable statutory maximum sentence of life in prison, and in the middle

of his 294-to-346-month guidelines range. (See PSR at ¶ 96; Doc. 147,

Resentencing Transcript at 3). As detailed in the PSR and the factual basis of

Defendant’s guilty plea, he planned and executed a violent armed bank robbery

with his codefendant. (Doc. 125, Plea Transcript at 31–34; PSR at ¶¶ 6–10). 7

On April 12, 2005, Defendant and Silvera stormed the Country Federal Credit

Union in Glen St. Mary, Florida, and ordered three women who were working

as tellers that day to get on the ground. Defendant entered the bank first,

brandishing a firearm. One of the tellers ran toward the back door, but




7      Defendant and Silvera originally scoped out and planned to rob the Mercantile Bank
in Glen St. Mary, but on the day of the planned robbery, they decided to rob another bank
because a person saw and engaged them in conversation outside the Mercantile Bank.


                                           8
Defendant jumped a barrier, grabbed the teller, and dragged her back by her

hair. Defendant ordered the teller to open the bank vault but she told

Defendant she did not know how to. Defendant and Silvera told the women to

cooperate if they wanted to see their children again. Silvera approached a

different teller, demanded that she open the vault, and she did so. While

Defendant took money from the teller drawers, Silvera stuffed money from the

vault into a pillow case. They ordered the women to stay on the floor and count

to 200 while they escaped. Altogether, Defendant and Silvera stole $147,411.11

from the bank. At the original sentencing hearing, the prosecutor read aloud a

victim impact statement from one of the tellers, in which she described the

trauma she suffered. (Doc. 127, Sentencing Transcript at 41–43). The woman

recalled how she had loved her job but had to resign because she could not

return to work after the robbery. She was diagnosed with post-traumatic stress

disorder, went to a therapist, and was prescribed medication, but nothing

worked. At the conclusion of the first sentencing hearing, the Court remarked:

      The offense in this case is one of the most violent and dangerous offenses
      that I’ve seen since I’ve been on this [bench] other than an actual killing
      of another human being[,] which leaves this Court to conclude that the
      defendant is a very dangerous individual who should be housed for a
      very long time.

(Id. at 56).

      Defendant complains about the disparity between his sentence and that

of his codefendant, but this complaint fails to appreciate several differences


                                          9
between Defendant and Silvera. Defendant brandished a firearm, Silvera did

not; Defendant seized one of the victims as she tried to escape and dragged her

back, Silvera did not; Defendant was a guidelines career offender, Silvera was

not; and Silvera cooperated with the government, Defendant did not. (See Doc.

127 at 39–40). And while Defendant complains about being sentenced as a

guidelines career offender based on what Defendant considers to be two petty

drug offenses, his case is no different from countless other defendants who are

sentenced as career offenders based on prior convictions for the sale or delivery

of cocaine. (See PSR at ¶¶ 29, 63, 69). To reiterate, Defendant’s sentence is far

from unfair. 8

       Finally, even if Defendant had demonstrated extraordinary and

compelling circumstances, the sentencing factors under 18 U.S.C. § 3553(a) do

not support a reduction in sentence for the reasons described above. The Court

recognizes and commends Defendant for trying to develop a positive attitude

and positive ways of thinking. However, his unfounded complaints about the

unfairness of his sentence cause the Court to question whether he grasps the

severity of the offenses of conviction. In view of all the § 3553(a) factors,


8       As noted earlier, the Court recognizes that several circuit courts have concluded that
U.S.S.G. § 1B1.13 is not an applicable policy statement for defendant-initiated motions for
compassionate release, and therefore does not bind district courts. See, e.g., Aruda, 993 F.3d
at 801 (collecting cases). The Eleventh Circuit Court of Appeals has not yet ruled on this
issue, though the matter is pending in several cases. The Court’s decision does not depend on
the resolution of this issue because it would reach the same conclusion even if it has discretion
not to follow § 1B1.13 and its commentary.


                                               10
reducing Defendant’s sentence would fail to accomplish the statutory purposes

of sentencing, including the need to reflect the seriousness of the offense,

promote respect for the law, afford adequate deterrence, and to protect the

public.

        Accordingly, Defendant’s Motion for Compassionate Release (Doc. 171)

is DENIED. 9

        DONE AND ORDERED at Jacksonville, Florida this 5th day of May,

2021.




lc 19

Copies:
Counsel of record
Defendant




9       To the extent Defendant requests that the Court order a direct transfer to home
confinement, the Court cannot grant that request because the Attorney General has exclusive
jurisdiction to decide which prisoners to place in the home confinement program. See United
States v. Alvarez, No. 19-cr-20343-BLOOM, 2020 WL 2572519, at *2 (S.D. Fla. May 21, 2020);
United States v. Calderon, 801 F. App’x 730, 731-32 (11th Cir. 2020) (a district court lacks
jurisdiction to grant a request for home confinement under the Second Chance Act).


                                            11
